DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 18, 20, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eilers et al. (2001/023351).  
Regarding claim 16, Eilers et al. disclose a positive pressure skin exfoliating system (see at least figures 1-3), comprising: - a positive pressure air source (54; see at least paragraph [0062] and figure 2); - an input tube (42; see figure 2) coupled to a skin exfoliating abrasive container (44); - an output tube (38; see figure 2) for collecting waste from a skin treatment site (into receptacle 36; see figure 2); and - an exfoliating hand piece (40; see figures 2 and 3) with an angle of impingement with respect to a subject tissue (see figures 2 and 3 and paragraph [0057]) comprising: - a hose-end (84; see figure 2) on one side and a skin treatment end (86) on the other side; and - an input channel and an output channel (see figure 1 and paragraph [0058]), wherein the input channel is under a positive pressure from the positive pressure air source and channels an abrasive to the skin interface, and wherein the output channel channels used abrasive and dermal waste from the hand piece.
Regarding claim 18, the container contains a skin exfoliating abrasive comprising aluminum oxide (see at least paragraph [0012]).
Regarding claim 20, the Eilers et al. system further comprises a waste container (36; see figure 2) connected to a vacuum eductor (32).
Regarding claim 28, the pressurized air is controlled to a maximum of approximately 60 PSI and is provided to ensure the positive pressure is managed and adjusted to a level of between 0.24-45 PSI (see at least paragraph [0062]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eilers et al. (2001/023351) in view of McDaniel (2004/0219179).  
Regarding claim 17, Eilers et al. fail to disclose the abrasive is sodium chloride.  Rather, Eilers et al. disclose the abrasive is aluminum oxide (see at least paragraph [0012], but also disclose the abrasive can be other materials (see paragraph [0017]).  Attention is drawn to McDaniel, who teaches aluminum oxide and sodium chloride are known alternative skin abrasive agents (see paragraph [0007]).  Therefore, since sodium chloride (as in McDaniel) is a known alternative (per the teachings of McDaniel) to aluminum oxide (as in both Eilers et al. and McDaniel), Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used sodium chloride in the system of Eilers et al. per the teachings of McDaniel.
Regarding claim 19, Eilers et al. fail to disclose the abrasive is sodium bicarbonate.  Rather, Eilers et al. disclose the abrasive is aluminum oxide (see at least paragraph [0012], but also disclose the abrasive can be other materials (see paragraph [0017]).  Attention is drawn to McDaniel, who teaches aluminum oxide and sodium bicarbonate are known alternative skin abrasive agents (see paragraph [0007]).  Therefore, since sodium bicarbonate (as in McDaniel) is a known alternative (per the teachings of McDaniel) to aluminum oxide (as in both Eilers et al. and McDaniel), Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used sodium bicarbonate in the system of Eilers et al. per the teachings of McDaniel.
Claims 21-24, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Eilers et al. (2001/023351).  
Regarding claims 21-24, Eilers et al. disclose the hand piece is angled (see paragraph [0057] and figures 2 and 3), but fail to disclose the specific angles recited in these claims.  Examiner notes it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, Examiner contends that since Eilers et al. shows the general conditions of the claim (the handpiece having an angle of impingement), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have angled the handpiece at the designated impingement angles claimed.
Regarding claim 29, Eilers et al. disclose a positive pressure skin exfoliating system (see at least figures 1-3), comprising: - a positive pressure air source (54; see at least paragraph [0062] and figure 2); - an input tube (42; see figure 2) coupled to a skin exfoliating abrasive container (44); - an output tube (38; see figure 2) for collecting waste from a skin treatment site (into receptacle 36; see figure 2); and - an exfoliating hand piece (40; see figures 2 and 3) with an angle of impingement with respect to a subject tissue (see figures 2 and 3 and paragraph [0057]).  However, Eilers et al. fail to disclose the specific 20 to 27 degree angle recited in this claim.  Examiner notes it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, Examiner contends that since Eilers et al. shows the general conditions of the claim (the handpiece having an angle of impingement), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have angled the handpiece at the designated impingement angle range claimed.
Regarding claim 30, Eilers et al. disclose a method for treating skin (see figures 1-3), comprising the steps of: - providing a positive pressure air source (54; see at least paragraph [0062] and figure 2), an input tube (42; see figure 2) coupled to a skin exfoliating abrasive container (44), an output tube (38; see figure 2) for collecting waste from a skin treatment site (into receptacle 36; see figure 2), and an exfoliating hand piece (40; see figures 2 and 3) with an angle of impingement with respect to a subject's skin (see figures 2 and 3 and paragraph [0057]); - directing an abrasive (20 and 25; see figure 1) under positive pressure onto the subject's skin through an angled handpiece.  However, Eilers et al. fail to disclose the specific 20 to 27 degree angle recited in this claim.  Examiner notes it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, Examiner contends that since Eilers et al. shows the general conditions of the claim (the handpiece having an angle of impingement), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have angled the handpiece at the designated impingement angle range claimed.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Eilers et al. (2001/023351) in view of Ignon et al. (2016/0038183).  
Regarding claim 25, Eilers et al. fail to disclose the system further comprises an ultrasonic transducer.  Attention is drawn to Ignon et al., who teach it is known to include an ultrasonic transducer in a skin treatment system (see paragraphs [0127] and [0128]) in order to at least partially agitate the skin for more effective treatment thereof.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included an ultrasonic transducer in the system of Eilers et al., per the teachings of Ignon et al., to obtain the same agitation advantage.
Regarding claim 26, Eilers et al. as modified by the teachings of Ignon et al. fail to disclose the claimed specific frequency of the ultrasonic transducer.  Examiner notes it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, Examiner contends that since Eilers et al. shows the general conditions of the claim (the handpiece having an ultrasonic transducer per the teachings of Ignon et al.), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have operated the ultrasonic transducer of the handpiece at the designated frequencies claimed.
Regarding claim 27, Eilers et al. fail to disclose the system further comprises an adjustable lamp that emits light having a wavelength ranging from 400 nm to 2,940 nm.  Attention is drawn to Ignon et al., who teach it is known to include a lamp that can operate in the claimed wavelength range (see paragraphs [0130]-[0134]) in a skin treatment system to provide additional therapeutic effect to the treatment site.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a lamp in the system of Eilers et al., per the teachings of Ignon et al., to obtain the same additional therapeutic effect advantage.
Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Eilers et al. (2001/023351) as applied to claim 30 above, and further in view of Ignon et al. (2016/0038183).  
Regarding claim 31, Eilers et al. disclose the method substantially as described above with respect to claim 30, but fail to disclose applying an ultrasonic signal to the treatment area.  Attention is drawn to Ignon et al., who teach it is known to include an ultrasonic transducer in a skin treatment system (see paragraphs [0127] and [0128]) in order to at least partially agitate the skin for more effective treatment thereof.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included an ultrasonic transducer in the system of Eilers et al., per the teachings of Ignon et al., to obtain the same agitation advantage when applying an ultrasonic signal to a treatment area.  Additionally, Eilers et al. as modified by the teachings of Ignon et al. fail to disclose the claimed specific frequency of the ultrasonic transducer.  Examiner notes it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, Examiner contends that since Eilers et al. shows the general conditions of the claim (the handpiece having an ultrasonic transducer per the teachings of Ignon et al.), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have operated the ultrasonic transducer of the handpiece at the designated frequencies claimed.
Regarding claim 32, Eilers et al. disclose the method substantially as described above with respect to claim 31, but fail to disclose the system applies light having a wavelength ranging from 400 nm to 2,940 nm.  Attention is drawn to Ignon et al., who teach it is known to include a lamp that can operate in the claimed wavelength range (see paragraphs [0130]-[0134]) in a skin treatment system to provide additional therapeutic effect to the treatment site.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a lamp in the system of Eilers et al., per the teachings of Ignon et al., to obtain the same additional therapeutic effect advantage.
Regarding claim 33, Eilers et al. disclose the method substantially as described above with respect to claim 30, but fail to disclose the system applies light having a wavelength ranging from 400 nm to 2,940 nm.  Attention is drawn to Ignon et al., who teach it is known to include a lamp that can operate in the claimed wavelength range (see paragraphs [0130]-[0134]) in a skin treatment system to provide additional therapeutic effect to the treatment site.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a lamp in the system of Eilers et al., per the teachings of Ignon et al., to obtain the same additional therapeutic effect advantage.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,799,430. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are more broad than, and thus anticipated by, the claims of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771